 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 1 of 9 PageID #: 109



                     IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

Tracy Fortenberry,                        )
                                          )
       Plaintiff,                         )
                                          )       Cause No. 4:18-CV-1937-JCH
v.                                        )
                                          )
City of St. Louis et al.                  )
                                          )
       Defendants.                        )
                                          )

          REPLY MEMORANDUM IN SUPPORT OF DEFENDANTS’
         MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Defendants City of St. Louis, Officer Mark West and Officer Andrew Collier file

these reply suggestions in support of their Motion to Dismiss Plaintiff’s Amended

Complaint. Because Plaintiff has failed to state a plausible claim against the defendants,

her complaint should be dismissed.

I.     Plaintiff’s amended Complaint does not assert facts by which one
       could begin to draw an inference that the Officer’s conduct was the
       result of an unconstitutional policy or custom.

       Plaintiff’s response attempts to clarify the deficient Amended Complaint’s

assertion that a custom of the St. Louis Metropolitan Police Department (SLMPD) to

use force in unspecified situations caused Officers West and Collier to violate Ms.

Fortenberry’s rights. To support this Plaintiff provides a list of seven occasions in which

she alleges that unknown officers used excessive force in unspecified situations (Doc. 6,

¶ 120(a)); a list of four situations in which she alleges that officers have provided false

reports (Doc. 6, ¶ 120(c)); a conclusory allegation that the City does not discipline its




                                              1
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 2 of 9 PageID #: 110



officers (Doc. 6, ¶ 120(b)); and an allegation that the city has settled “forty-something”

cases for “injuries caused by its officers (Doc. 6, ¶ 122).

       Fortenberry must plead enough facts that a Court could begin to draw an

inference that the conduct complained of resulted from a policy or custom. Doe ex rel.

School Dist. of City of Norfolk, 340 F.3d 605, 614 (8th Cir. 2003). But “[w]here a

plaintiff claims that the municipality has not directly inflicted an injury, but nonetheless

has caused an employee to do so, rigorous standards of culpability and causation must

be applied to ensure that the municipality is not held liable solely for the actions of its

employee.” Malone v. Hinman, 847 F.3d 949 (8th Cir. 2017); see also Board of County

Commissioners v. Brown, 520 U.S. 397, 405 (1997).

       To impose municipal liability, other alleged misconduct must be very similar to

the conduct giving rise to liability. Livers v. Schenck, 700 F.3d 340, 356 (8th Cir. 2012.);

see also Connick v. Thompson, 563, U.S. 51 (2011). For a failure to train claim, facts

must be asserted that demonstrate that the City of St. Louis’s “failure to train its

employees in a relevant respect evidences a ‘deliberate indifference’ to the rights of its

inhabitants. City of Canton v. Harris, 489 U.S. 378, 388 (1989). Fortenberry offers no

facts that suggest any of her cited prior incidents or lawsuits were similar to her case

other than they involved police and the conclusory statement that some of them

involved excessive force. Similarly, there are no allegations that any of the “forty-

something” cases referenced in the amended complaint were even based on uses of

force. (Doc. 6, ¶ 22). If, for example, any of these cited incidents occurred during a

protest, they would involve a very different response and analysis than during a call

regarding a potential mental health issue. So there is not a logical inference that can be

drawn connecting the alleged conduct to any widespread custom.


                                               2
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 3 of 9 PageID #: 111



II.      The claims Officers West and Collier for unreasonable seizure and
         excessive force (Counts I and II) should be dismissed because they are
         barred by qualified immunity.

         a.    The facts asserted by Fortenberry in the Amended Petition show
               that arguable probable cause was present for her seizure

         “Qualified immunity gives government officials breathing room to make

reasonable but mistaken judgments,” and it “protects all but the plainly incompetent or

those who knowingly violate the law.” Stanton v. Sims, 134 S. Ct. 3, 4-5 (2013).

         There are times in which a police officer may have to seize a person to protect the

safety of the public and/or the individual as part of this community caretaking function.

Id.; citing United States v. King, 990 F.2d 1552, 1560 (10th Cir. 1993). For qualified

immunity to attach, the officers only need to demonstrate arguable probable cause

exists. See Pitts v. City of Cuba, 913 F. Supp. 2d 688, 725, (8th Cir. 2012)(internal

quotation omitted). “Arguable probable cause exists even where an officer mistakenly

arrests a suspect believing it is based in probable cause if the mistake is objectively

reasonable.” Ulrich v. Pope County, 715 F.3d 1054, 1059 (8th Cir. 2013)(internal citation

omitted). “If there is probable cause, it is irrelevant if the suspect turns out to be

noncommittable. The arrest is still legal.” Chathas v. Smith, 884 F.2d 980, 987 (7th Cir.

1989).

         The facts as explained in Fortenberry’s response in opposition to this motion

show that arguable probable cause existed to require Fortenberry to go to the hospital.

Fortenberry believes that the event began because of a call made by a friend after she

told that friend about her mental health issues and that she took extra medication. (Doc.

6, ¶¶ 14-18). Fortenberry then suggests that because the medical technicians relayed

incomplete or inaccurate information to the doctor, the decision to send her to the



                                              3
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 4 of 9 PageID #: 112



hospital violated her civil rights. (Doc. 10, 6-7). But when the medical technicians

arrived, Fortenberry showed them the prescription bottle and gave them additional

information. (Doc. 6, ¶ 22). The medical technicians with that information chose to call

Dr. Polites to discuss the situation, after which the decision was made to require

Fortenberry to go to the hospital. (Doc. 6, ¶ 21-27). Defendants West and Collier were

not plainly incompetent in requiring Fortenberry to go to the hospital after the medical

technicians obtained relevant information and spoke to a doctor. Even if the

information passed along was incorrect or incomplete, the facts alleged provide that

arguable probable cause existed at this time. See Ulrich v. Pope County, 715 F.3d

at1059. Fortenberry’s response in opposition makes clear that any argument on arrest

that occurred after Fortenberry walked out of the ambulance that was stopped at an

intersection is not relevant to her claim for an unlawful seizure. So any claim for an

unreasonable seizure beyond the initial decision to require her to go to the hospital

should be dismissed.

       b.     Count VII should be dismissed because the facts pleaded
              demonstrate only a reasonable use of force on Fortenberry

       There is no dispute that the Fourth Amendment provides the proper framework

for the analysis of Fortenberry’s excessive force claims. Graham v. Conner, 490 U.S.

386, 394 (1989) “The ‘reasonableness’ of a particular use of force must be judged from

the perspective of a reasonable officer on the scene, rather than with the 20/20 vision of

hindsight.” Id. at 396 (internal citations omitted). “The calculus of reasonableness must

embody allowance for the fact that police officers are often forced to make split-second

judgments – in circumstances that are tense, uncertain, and rapidly evolving – about

the amount of force that is necessary in a particular situation.” Id at 397.



                                             4
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 5 of 9 PageID #: 113



       The only force that was used on Fortenberry came after she exited the ambulance,

leading to her handcuffing. (Doc. 6, ¶¶36-61). By this time, Fortenberry had already

exited the ambulance that she had been directed to enter, which was stopped at a traffic

light, (Doc. 6, ¶¶ 33-35). This would mean that Fortenberry exited the ambulance into

the middle of a road. (Doc. 6,¶ 33-35). Fortenberry’s description of what happens once

the officer arrives is not, in fact, contradictory to the officer’s version. (Doc. 6, ¶¶ 37-57).

Fortenberry does not dispute that she was not compliant with the Officers’ commands;

rather she attempts to provide an explanation from her point of view. (Id.). But the

reasonableness of the Officers’ actions must be viewed from the perspective of the

officers. See Graham v. Conner, 490 U.S. at 394. Fortenberry left an ambulance that

was in the middle of a road, even if stopped at a traffic signal, which poses a potential

threat to her safety, and potentially those around her, which is only exacerbated by

potential that a mental illness or medication were affecting the situation. (Doc. 6, ¶¶ 33-

35; Doc. 10, p. 10). Only after she had been placed on the ground and in handcuffs did

the resistance cease. (Doc. 6, ¶ 44). Placing her on the ground and in handcuffs was a

reasonable decision and not a violation of the Fourth Amendment. So Officers West and

Collier are entitled to qualified immunity on the excessive force claim and Count II

should be dismissed.

III.   Fortenberry’s claims of civil conspiracy fail because the underlying
       claims upon which the conspiracy claim is premised fail.

       Fortenberry’s response in opposition does not overcome the deficiencies in her

Amended Complaint as to the validity of her claims for violations of her civil rights. As

demonstrated above, and in the memorandum in support of their motion, Fortenberry

fails to state a claim under any count of the complaint for any civil rights violation. In



                                               5
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 6 of 9 PageID #: 114



the absence of a violation, there is no actionable conspiracy claim. Cook v. Tadros, 312

F.3d 386, 388-89 (8th Cir. 2002)

         Further, Fortenberry only provides a conclusory allegation, reasserted in the

response in opposition that Defendant Collier’s report is “false and deceptive.” (Doc. 6,

45; Doc. 10, p. 2-3). But the Collier’s report, as quoted in the amended complaint tells

the same factual story as Fortenberry: that she would comply with attempts to walk to

the ambulance, that the officer’s took her to the ground on her stomach, and even that

she complained of pain in her arm. (Doc. 6, ¶¶44). Fortenberry’s descriptions of

“excruciating pain,” and “blood curdling screams,” may indicate that she felt more pain

than the officers perceived, but they do not constitute support for the denigrating

assertion that the Officers have deceived or covered up the events. (Doc. 6, 45, Doc. 10,

p. 2).

         Because the complaint fails to state a claim for the underlying actions, plaintiff’s

civil conspiracy claim (Count III) against Officers West and Collier must fail, as it is not

an independent cause of action.

IV.      Official immunity bars the state law claims against Officer West and
         Officer Collier, so they should be dismissed.

         Fortenberry’s Count V (assault), Count VI (battery), Count VII (intentional

infliction of emotional distress); and Count VIII (negligent infliction of emotional

distress) against Officers West and Collier should be dismissed because they are barred

by official immunity.

         Official immunity bars claims arising out of an officer’s discretionary actions,

though not ministerial actions. Southers v. City of Farmington, Missouri, 263 S.W.3d

603, 610 (Mo. 2008). There is no dispute as to whether the actions taken were



                                              6
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 7 of 9 PageID #: 115



discretionary. (Doc. 10, p.13) But there are no facts alleged that could demonstrate a

cognizable case that the actions were taken in bad faith or with malice. See Davis v.

White, 794 F.3d 1008, 1013 (8th Cir. 2015). “A defendant acts with malice when he

wantonly does that which a man of reasonable intelligence would know to be contrary to

his duty and which he intends to be prejudicial or injurious to another.” Id.

       Fortenberry states that the statements made by the officer regarding her

marriage and political preferences (Doc. 6, ¶23), and the statements made when the

Officers arrived to find Fortenberry had left the ambulance (Id. at ¶38) provide evidence

of bad faith. Even accepting those allegations as true, the facts asserted do not support a

claim for bad faith. The Officers did not request Fortenberry to go to the hospital

without the opinions from the medical technicians. (Doc. 6, ¶¶25-27). They then only

used force after she walked out of an ambulance into a street and would not comply with

their commands. (Id. at ¶¶ 33-44). That use of force began only when Fortenberry did

not comply with the officers commands, and ended when she ceased resisting. (Id.) The

actions that are alleged in support of Fortenberry’s state law counts are all discretionary,

and there is no factual allegation that supports a claim for bad faith or malice. So the

state law counts against the Officers should be dismissed.

V.     The state law claims against the City are barred by sovereign

immunity

       Sovereign immunity renders public entities “immune from suit for their negligent

acts unless the General Assembly has expressly waived such immunity.” Phelps v. City

of Kansas City, 371 S.W.3d 909, 912 (Mo. App. 2012).

       Fortenberry’s only asserted waiver of sovereign immunity is that the Public

Facilities Protection Corporation (PFPC) is either a purchased insurance policy, or a


                                             7
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 8 of 9 PageID #: 116



form of self-insurance. (Doc. 6, ¶¶ 130-31; 140-41; 152-53; and 161-62). Fortenberry has

failed to carry her burden of establishing a waiver of sovereign immunity as she has set

forth no facts which indicates that her claims fall within either the specific purposes

“covered by such policy of insurance” or the specific “purposes provided in any self-

insurance plan duly adopted by the governing body of any political subdivision of the

state.” §537.610 RSMo; See also Hummel v. St. Charles City R-3 School Dist., 114

S.W.3d 282, 284 (Mo. App. E.D. 2003). ("Whether sovereign immunity is waived in a

particular case depends on whether the plaintiff's claim falls within the purposes

covered by the defendant's policy.") First, this cannot be a form of self-insurance

because by definition, “self-insurance” involves no third party. There is nothing in the

Amended Compaint to show that the City's reliance on the PFPC to pay claims is in fact

the purchase of insurance or is a self-insurance plan duly adopted by the governing body

of the City of St. Louis. §537.610.1, RSMo. It would be remarkable indeed if the City

opted to “self-insure” intentional torts of its officers. Moreover, the Amended Complaint

on its face indicates that the so-called PFPC is treated as though it were part of City

government, so that it cannot be considered an insurance company as defined by law,

Mo.Rev.Stat. §375.001.2(1). Finally, the Amended Complaint does not allege that the

City's governmental body has adopted a self-insurance plan, as that would require an

ordinance, and no ordinance is pleaded. Accordingly, Fortenberry’s allegations that

sovereign immunity has been waived in this case must fail.

                                      Conclusion

      For the reasons stated above, Fortenberry has failed to state a claim upon which

relief can be granted, and therefore, this case should be dismissed.




                                            8
 Case: 4:18-cv-01937-JCH Doc. #: 13 Filed: 03/01/19 Page: 9 of 9 PageID #: 117



      WHEREFORE, Defendant City of St. Louis prays the Court grant its Motion to

Dismiss for Failure to State a Claim with prejudice, and for any further relief the Court

deems just and reasonable.

                                               Respectfully submitted,

                                               JULIAN BUSH
                                               CITY COUNSELOR

                                          By: /s/ Brandon Laird
                                             Brandon Laird
                                             Associate City Counselor
                                             Mo Bar No. 65564
                                             1200 Market Street, Room 314
                                             St. Louis, Mo 63103
                                             (314) 622-4652
                                             (314) 622-4956 fax
                                             lairdb@stlouis-mo.gov
                                             Attorney for Defendants City
                                             of St. Louis, West and Collier




                             CERTIFICATE OF SERVICE

      I hereby certify this Entry was electronically filed on this 1st day of March 2019

with the Court for service by means of Notice of Electronic Filing upon all attorneys of

record.

                                                       /s/ Brandon Laird
                                                       Brandon Laird
                                                       Associate City Counselor




                                           9
